Citation Nr: 0208666	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-08 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the request for waiver of overpayment of apportioned 
Department of Veterans Affairs (VA) benefits was timely 
filed.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The veteran served a period of honorable active service from 
April 1975 to April 1979.  The appellant, or claimant, is the 
custodian of the veteran's minor child.  This matter comes 
before the Board of Veterans' Appeals (Board) from decisions 
issued by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) Debt 
Management Center (DMC) in St. Paul, Minnesota, and the 
Regional Office (RO) in St. Petersburg, Florida.  

In July 2001, the Board remanded this claim to the RO so that 
the claimant could be afforded a Travel Board hearing.  The 
RO sent the claimant a December 2001 letter, informing her of 
a hearing scheduled in February 2002.  Apparently, the 
claimant failed to report for the hearing.  In May 2002, the 
Board sent the claimant a letter seeking to clarify her 
intent as to a hearing.  She has not responded to that 
letter.

This case has been advanced on the docket because of 
administrative error causing a significant delay in 
docketing.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The claimant was notified of her VA indebtedness in the 
amount of $ 2,200.00 and her right to request waiver of 
recovery of that debt by letter of June 13, 1997, which 
included notification that a request for waiver had to be 
filed with the RO within 180 days of the notification.  

2.  The claimant's request for waiver of recovery of her VA 
indebtedness, received by VA on April 24, 1998, was not 
timely received by the RO.


CONCLUSION OF LAW

The claimant's request for waiver of recovery of VA 
indebtedness must be denied by operation of law.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.963(b)(2) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991) (statutory changes 
most favorable to veteran must be applied first by VA).  
Although the VCAA is potentially applicable to all claims, 
Holliday v. Principi , 14 Vet. App. 280, 286-90 (2001) (VCAA 
potentially applicable to all claims for VA benefits), it is 
not applicable to matters of statutory interpretation.  Smith 
(Claudus) v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
analysis and conclusion reached below, that the law and not 
the facts are dispositive of the merits of this claim, are 
comparable to matters of statutory interpretation.  
Therefore, the VCAA is inapplicable to this claim.  

Even if the VCAA were applicable to this claim, VA has 
provided ample assistance to the claimant.  The claimant 
filed a completed application for relief with her April 1998 
waiver application, in accordance with 38 U.S.C.A. § 5102 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)(2)).  
In the January and June 1997 letters to the claimant, VA must 
provided her with notice of required information and evidence 
that is necessary to substantiate a waiver, including the 
need to file an appeal within 180 days.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)).  The RO also sent the claimant a March 1999 
statement of the case listing the evidence considered, the 
provision of 38 C.F.R. § 1.963 (2001), and an analysis of the 
facts, thereby informing the claimant of the information and 
evidence necessary to substantiate the claim.  VA has 
informed the claimant of the type of information and evidence 
necessary to substantiate the claim.  

The VCAA generally requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence (including records 
held by private, VA, and service sources) necessary to 
substantiate the claim and to provide a medical examination 
or opinion.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159 (c), (d)).  As there are no 
sources of records identified by the claimant as relevant to 
the claim, and there is no medical issue involved that 
requires an examination or opinion, the Board concludes that 
there is no action VA must undertake pursuant to these 
requirements.  

On appellate review, there is no area in which development is 
required.  There would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm of prejudice to the claimant.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
claimant because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  

II.  Factual Background

In an August 1994 rating decision, the RO granted the 
veteran's claim seeking nonservice-connected pension 
benefits.  In an October 1996 special apportionment decision, 
the RO allowed a monthly apportionment from the veteran's 
nonservice-connected pension benefits, beginning on January 
1, 1996, to be paid to the claimant, the custodian of the 
veteran's minor child.  Based on subsequent information that 
the veteran had been paying child support to the claimant, 
the RO issued to the claimant a January 15, 1997 letter 
informing her that it proposed to stop payments.  

By letter dated June 13, 1997, the VA Debt Management Center 
informed the claimant of her indebtedness and the time limit 
within which to request waiver.

On April 24, 1998, the RO received from the claimant a 
request for waiver of the recovery of this VA indebtedness.  
The address listed on the request was the same as that to 
which the RO's letters had been sent.  The matter was 
referred to the Committee on Waivers and Compromises of the 
RO, and the Debt Management Center (DMC) was notified by e-
mail.  See VA Form 1042, Referral of Indebtedness to 
Committee on Waivers and Compromises, dated May 1, 1998.

The Debt Management Center made a Decision on Waiver of 
Indebtedness.  In that decision, the DMC stated that a 
computer letter screen in its data base showed that the 
debtor was notified of the indebtedness and waiver rights by 
letter dated June 13, 1997.  (A copy of the letter is of 
record.)  The DMC determined that the April 1998 request for 
waiver was not timely.  It notified the claimant of that 
decision by letter dated May 29, 1998.  

In August 1998, the DMC received a letter from the claimant, 
in which she stated that she had not received the original 
letter informing her of the debt or of the time to request 
waiver.  She said some of her mail was lost when she did not 
pay box fees for her post office box.

In an apparently independent action, the RO's Committee on 
Waivers and Compromises denied the request for waiver, 
finding bad faith on the part of the claimant in accepting an 
apportionment while also accepting child support payments 
from the veteran.  The Committee notified her of this 
decision in September 1998. 

In her substantive appeal, the claimant stated that she did 
not get the letter informing her of the indebtedness.  She 
said there were problems with her mail at that time, because 
she changed boxes at the post office, and some of her mail 
was lost at that time.  She said she had received all her 
mail since April 1998.


III.  Analysis

Recovery of payments or overpayments of VA benefits are not 
to be made whenever the Secretary determines that recovery 
would be against equity and good conscience.  An application 
for relief must be made within 180 days from the date of 
notification of the indebtedness by VA to the payee, or 
within such longer period as the Secretary determines is 
reasonable in a case in which the payee demonstrates to the 
satisfaction of the Secretary that such notification was not 
actually received by such within a reasonable period after 
such date.  The Secretary shall include in the notification 
to the payee a statement of the right of the payee to submit 
an application for a waiver under this statute and a 
description of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(a), (c) 
(2001).  

The Secretary has provided that application for waiver must 
be made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver demonstrates that, as a result 
of an error by either the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period may be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness.  38 C.F.R. § 1.963(b)(2) (2001).  

The DMC sent the claimant a letter on June 13, 1997, 
informing her of the debt and of her right to request waiver, 
and the time limit within which waiver must be requested.  
This letter was addressed to the claimant's post office box.  
There is no indication that it was returned as non-
deliverable.  Furthermore, the post office box to which the 
letter was addressed is the same as that provided by the 
claimant in her original request for apportionment, and in 
all subsequent correspondence with either the RO or the DMC.  
In other words, there is no indication that she changed her 
post office box during any period relevant to the claim.  Her 
address has consistently remained the same since her 
application for apportionment, before and after the June 13, 
1997, letter.  Moreover, she has stated that her mail may 
have been lost because she failed to pay fees required by the 
postal service for access to her post-office box.  The Board 
sees no reason why the 180-day period should be extended, for 
the claimant has attested that circumstances within her 
control, rather than that of VA or the postal authorities, 
caused delay in her receipt of the June 13, 1997, letter.  
Therefore, the Board must presume that the claimant received 
the letter and was thereby properly notified of her right to 
request a waiver.  See Jones v. West, 12 Vet. App. 98, 101 
(1998) (a presumption of regularity attaches to the mailing 
of notice to the latest address of record); Hyson v. Brown, 5 
Vet. App. 262, 264-65 (1993) (the presumption of regularity 
does not attach when notice is returned as undeliverable).  

In cases in which the law and not the evidence is 
dispositive, a claim for VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claimant 
was required to file a request for waiver of recovery of the 
indebtedness within 180 days of notification that such 
indebtedness existed.  It is clear that she failed to file 
such a request in a timely manner.  Therefore, her request 
must be denied as a matter of law.  



ORDER

The claimant's request for waiver of overpayment of 
apportioned VA benefits is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

